                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JUAN MANUEL GONZALEZ                      )
MARTINEZ,                                 )
                                          )
                    Petitioner,           )                   8:19CV268
                                          )
             v.                           )
                                          )
LANCASTER DEPARTMENT OF                   )       MEMORANDUM AND ORDER
CORRECTIONS,                              )
                                          )
                    Respondent.           )
                                          )


       Petitioner filed a petition for a writ of habeas corpus under 28 U.S.C. § 2241
claiming that he was a pretrial detainee and that he was being illegally detained by the
Lancaster County Department of Corrections. Rule 1 of the Rules Governing Section
2254 Cases in the United States District Courts provides that I may apply those rules
to a habeas petition not otherwise governed by 28 U.S.C. § 2254. Thus, I now apply
Rule 4 of those rules to the pending petition and conduct an initial review.

       Having done so, it plainly appears that Petitioner is no longer a pretrial detainee
but rather a convicted offender. Taking judicial notice of the state court records1,
Petitioner was sentenced to prison on July 23, 2019, and is now in the custody of the
Nebraska Department of Corrections. These events took place after he filed this §
2241 petition. Section 2241 is not the proper vehicle for attacking Petitioner’s state
court conviction, sentence or custody. See, e.g., Crouch v. Norris, 251 F.3d 720, 723


      1
          See Stutzka v. McCarville, 420 F.3d 757, 761 n.2 (8th Cir. 2005) (court may
take judicial notice of public records); Federal Rule of Evidence 201 (providing for
judicial notice of adjudicative facts). The Lancaster County district court case number
is CR 18-511. Nebraska’s judicial records may be retrieved on-line through the Justice
site. It is available at https://www.nebraska.gov/justicecc/ccname.cgi.
(8th Cir. 2001) (Section 2254, rather than § 2241, was the appropriate vehicle for
proposed habeas claims of “person in custody pursuant to the judgment of a State
court,” no matter how his pleadings were styled.) Therefore, I will dismiss the pending
§ 2241 petition without prejudice to the filing of a petition for writ of habeas corpus
at the proper time under the provisions § 2254.2

        Although Petitioner sought relief under 28 U.S.C. § 2241, he must obtain a
certificate of appealability if he wishes to appeal. See 28 U.S.C. § 2253; Fed. R. App.
P. 22(b)(1); Rule 1(b) and Rule 11(a) of the Rules Governing Section 2254 Cases in
the United States District Courts. See also Hoffler v. Bezi, 726 F.3d 144, 153 (2d Cir.
2013) (collecting cases of courts that ruled a state prisoner who petitions for habeas
relief under 28 U.S.C. § 2241 must obtain a certificate of appealability).The standards
for certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-485 (2000). I have applied the appropriate standard and determined that Petitioner
is not entitled to a certificate of appealability.

       IT IS ORDERED that:

      1.    The petition for writ of habeas corpus and all supplements filed under 28
U.S.C. § 2241 is dismissed without prejudice.

       2.   The Clerk of Court shall mail a copy of this Memorandum and Order and
the Judgment to Petitioner. His DCS ID is 89937. As of the time of the Memorandum

       2
        The Petitioner is advised that as a general matter (1) before filing a petition for
a writ of habeas corpus under 28 U.S.C. § 2254 he must exhaust his state court
remedies; and (2) there is a time limit for filing a § 2254 petition and that time limit
may be found at 28 U.S.C. § 2244(d). Additionally, Petitioner may obtain a copy of
the proper form for filing a § 2254 petition at the prison law library or by writing our
Clerk of Court.


                                           -2-
and Order, it appears that the Petitioner is lodged at the Diagnostic and Evaluation
Center, and the address for that facility is: Diagnostic and Evaluation Center,
Nebraska Department of Correctional Services, 3220 West Van Dorn Street, P.O. Box
22800, Lincoln, NE 68542-2800.

      3.    A separate judgment will be entered.

      4.    No certificate of appealability has been or will be issued.

      DATED this 1st day of August, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge




                                        -3-
